PER CURIAM.
The trial court failed to give written reasons for its downward departure from the sentencing guidelines. We reverse and remand to afford the trial court an opportunity to enter a written sentencing order which supports the departure. State v. Wayda, 533 So.2d 939 (Fla. 3d DCA 1988). If, upon remand, the sentence exceeds the terms of the plea agreement, defendant shall be afforded the opportunity to with*41draw his plea. State v. Johnson, 512 So.2d 1116 (Fla. 3d DCA 1987).
REVERSED AND REMANDED.